DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on December 04, 2020 is acknowledged. Non-elected Invention and/or Species, Claim 15 has been withdrawn from consideration. Claims 1-15 are pending.
Action on merits of the Elected Invention, claims 1-14 follows.
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 29, 2019 has been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over NAKANO (US. Pub. No. 1016/0241018) in view of NISHIDA et al. (US. Pub. No. 2017/0256536).
With respect to claim 1, NAKANO teaches a semiconductor device substantially as claimed comprising: 
a semiconductor layer (6); 
a transistor cell portion (7), formed in the semiconductor layer (6); 
a first trench (63), formed in the semiconductor layer; and
5a diode (20-42-66), electrically separated from the transistor cell portion (54) and having a first conductivity type portion (69) and a second conductivity type portion (70) disposed inside the first trench (63). (See FIGs. 5A, 9A, 16A-C).

Thus, NAKANO is shown to teach all the features of the claim with the exception of explicitly disclosing a second trench.
However, NISHIDA teaches a semiconductor device including:  

a transistor cell portion (Tr), formed in the semiconductor layer (2); 
a second trench (46), formed in the semiconductor layer (2); and 
a bidirectional Zener diode (D), electrically connected to the transistor cell portion (Tr) and having a pair of first conductivity type portions (52), disposed inside the second trench (46), and at least one second 10conductivity type portion (53), formed between the pair of first conductivity type portion (52). (See FIGs. 4-5, 12).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the semiconductor device of NAKANO including the bidirectional Zener diode formed in the second trench as taught by NISHIDA to provide ESD protection. 
 
With respect to claim 2, In view of NISHIDA, the semiconductor device further comprising: a first insulating film, formed between an inner surface of the trench and the diode; and wherein the first insulating film includes a first portion (48), disposed at a bottom surface of the trench, and a second portion (40), formed thicker than the first portion (48) of the insulating film and 5disposed at a side surface of the trench.  

With respect to claim 3, the diode of NIKANO includes the first conductivity type portion (23), which is formed to an annular shape in plan view, and the second conductivity type portion (24), which is formed in a region surrounded by the first conductivity type portion (23). (Se FIG. 5A).  


With respect to claim 6, the transistor cell portion (7) of NAKANO includes a gate trench (53), a first conductivity type source region (56), formed at a side of the gate trench (53) and exposed at a 5front surface of the semiconductor layer, a second conductivity type body region (55), formed at the side of the gate trench (53) such that the body region (55) is in contact with the source region (56), a first conductivity type drain region (6), formed at the side of the gate trench (53) such that the drain region (6) is in contact with the body region (55), 10a gate insulating film (58), formed on an inner surface of the gate trench (53), and a gate electrode (59), embedded in the gate trench (53) via the gate insulating film (58), and the diode (20) and the bidirectional Zener diode (D, in view of NISHIDA) are constituted of the same material (polysilicon) as the gate electrode.   

With respect to claim 7, the gate electrode (59), the diode (20), and the bidirectional Zener diode (D, of NISHIDA are constituted of polysilicon.   
With respect to claim 8, the gate trench (53), the first trench (63) of NAKANO, and the second trench (46 of NISHIDA) have the same depth as each other (formed at the same time as the trench gate).  
With respect to claim 13, in view of NISHIDA, the semiconductor device further comprises: a second insulating film (40), formed between an inner surface of the second trench 

With respect to claim 14, one of the pair of first conductivity type portions (52) of the bidirectional Zener diode (D) is electrically connected to the gate electrode (9) and the other of the pair of first conductivity type portions (52) is electrically connected to the source region (11).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over NAKANO and NISHIDA as applied to claim 3 above, and further in view of YOSHIKAWA et al. (US. Pub. No. 2009/0230500).
NAKANO and NISHIDA teach the semiconductor device as described in claim 3 above including the second conductivity type portion, which is formed in a region surrounded by the first conductivity type portion. 
Thus, NAKANO and NISHIDA are shown to teach all the features of the claim with the exception of explicitly disclosing the second conductivity type portion be formed as circular shape. 
YOSHIKAWA teaches a semiconductor device including: 
a diode (22) includes the first conductivity type portion (26), which is formed to an annular shape in plan view, and the second conductivity type portion (27), which is formed in a region surrounded by the first conductivity type portion (26), wherein the second conductivity type portion (27) is formed to a circular shape in plan view. (See FIGs. 12-14). 

Note that such a modification, circular, would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).     

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over NAKANO and NISHIDA as applied to claim 6 above, and further in view of DARWISH et al. (US Patent No. 9,024,379).
With respect to claim 9, the gate insulating film (58) of NAKANO includes a first portion, disposed at a side surface of the gate trench (53) and a second portion, **formed thicker than the first portion of the gate insulating film and** disposed at a bottom surface of the gate trench (53).
Thus, NAKANO is shown to teach all the features of the claim with the exception of explicitly disclosing the second portion of the gate insulating film is thicker than the first portion. 
However, DARWISH teaches a semiconductor device including: 
a gate insulating film, formed on an inner surface of a gate trench, wherein the gate insulating film includes a first portion (121), disposed at a side surface of the gate trench and a second portion (133), formed thicker than the first portion (121) of the gate insulating film and disposed at a bottom surface of the gate trench. (See FIG. 1).
     

   
With respect to claim 10, in view of DARWISH, the semiconductor device further comprises: 
a source trench (125), passing through the source region (115) and the body region (113) from the front surface of the semiconductor layer and reaching the drain region (019);AMENDMENT AND RESPONSESN: 16/425,568Page 3 of 7
Atty. Dkt. No. ROHM61-34635an insulating film (127) formed on an inner surface of the source trench (125) such that the source region (115) and the body region (113) are exposed from the insulating film (127); and 
a conductive body (129), embedded in the source trench (125) via the insulating film (127) and constituted of the same material as the gate electrode (123). (See FIGs. 1, 4A).  

With respect to claim 11, in view of DARWISH, the semiconductor device further comprises: a second conductivity type impurity region (435) formed at a bottom portion of the source trench (125).  

With respect to claim 12, the gate trench (53), the first trench (63) of NAKANO, the second trench (in view of NISHIDA), and the source trench (in view of DARWISH) have the same depth as each other.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH D MAI/Primary Examiner, Art Unit 2829